DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/9/21 has been entered, in which Applicant amended claims 1, 7, 9, 17, and 22 cancelled claim 24, and added new claims 25-32. Claims 1, 4-5, 7, 9, 13, 15-18, 22-23, and 25-32 are pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are acknowledged.
New 35 USC 103 rejections of claims 1, 4-5, 7, 9, 13, 15-18, 22-23, and 25-32 are applied in light of Applicant’s amendments and explanations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-5, 7, 9, 13, 15-18, 22-23, and 25-32 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2014/0172727 to .
As per claim 1, Abhyanker teaches:
A system comprising: an inventory of ride-share vehicles that includes one or more vehicles of different makes and models; the inventory of vehicles including at least one self-driving vehicle configured to drive itself to a first location (Paragraph Number [0090] teaches a set of private vehicles (e.g., such as the vehicle 104) in a geo-spatial vicinity of the geo-spatial location associated with the pick-up address of the renter 114 of FIG. 1 are automatically associated. Paragraph Number [0123] teaches the private vehicle 104 may be a private vehicle (e.g., a self-driving vehicle, robot vehicle) that is a private vehicle capable of fulfilling the transportation capabilities of a traditional vehicle.  As a private vehicle, the private vehicle 104 may be capable of sensing its environment and navigating without human input. Paragraph Number [0133] teaches radial distribution module 140 (e.g., that applies the radial algorithm 240 of FIG. 2 using a series of modules working in concert as described in FIG. 2) may solve a technical challenge by defining ranges based on a type of an automobile listing broadcast, a type of neighborhood, and/or boundary condition of a neighborhood by analyzing whether the automotive listing data 102 may be associated with a particular kind of renter, a particular neighborhood, a temporal limitation, and/or through another criteria. (See also Paragraph Number [0134]). Paragraph Number [0180] teaches a criteria module 203 may process a criteria associated with an automotive listing data 102 including a description, a photograph, a video, a rental fee, a category, a vehicle make, a vehicle model, and/or a functional status. Paragraph Number [0206] teaches a user (e.g., a verified renter 706) may be able to enter rental details 607 through their mobile device (e.g., the renter device 505) including a desired make and/or model of vehicle, a number of passengers, a duration of the rental, a desired start and/or end time of the rental, a payment method (e.g., credit card, by mile, by hour), a color of the vehicle).
a computing system configured to perform operations that comprise: (Paragraph Number [0090] teaches a private vehicle 104 is automatically dispatched in the geo-spatial vicinity of the geo-spatial location associated with the pick-up address of the renter 114 of FIG. 1 using a processor 120 and a memory 124).
receiving from a database linked to a user device associated with a user, a travel itinerary of the user that indicates a date and time of travel, a destination, personal preferences, or a combination thereof (Paragraph Number [0093] teaches the message may include an estimated time of arrival of the private vehicle 104 to the geo-spatial location, an identifier of an operator 301 (e.g., a driver, an owner, a proprietor, a leasee, a leasor) of the private vehicle 104, and/or an estimated time to a destination address associated with a real property address to where the renter 114 of FIG. 1 wishes to travel to from the geo-spatial location associated with the pick-up address of the renter 114 of FIG. 1. Paragraph Number [0137] teaches the radial distribution module 140 (e.g., that applies the radial algorithm 240 of FIG. 2 using a series of modules working in concert as described in FIG. 2) may be able to verify the reliability of geospatial coordinates, time stamps, and user information associated with the private vehicle 104 and/or mobile device).
automatically selecting a first vehicle from the inventory of vehicles for the user based on the travel itinerary (Paragraph Number [0206] teaches a user (e.g., a verified renter 706) may be able to enter rental details 607 through their mobile device (e.g., the renter device 505) including a desired make and/or model of vehicle, a number of passengers, a duration of the rental, a desired start and/or end time of the rental, a payment method (e.g., credit card, by mile, by hour), a color of the vehicle. Paragraph Number [0522] teaches a requestor of a private vehicle may request that they be picked up and dropped off at a particular location at a certain time (e.g., as soon as possible, 10 minutes, 30 minutes, 1 hour) for a given budget through their mobile phone.  The requestor may place a budget of what amount they can afford to pay for a ride through an OiaCab their mobile device. The requestor may enter a dollar amount that is greater than the base driving cost (e.g., in one embodiment this may be the minimum price the requestor can enter).  The requestor may then submit their request, and get notified how many private cars were notified.  Within 5 minutes (e.g., or a similar threshold minimum time), they may get notified that a peer-to-peer car is on their way if their bid is accepted).
the first vehicle further selected based on determining a vehicle make and model suited for the user based on the travel itinerary (Paragraph Number [0133] teaches radial distribution module 140 (e.g., that applies the radial algorithm 240 of FIG. 2 using a series of modules working in concert as described in FIG. 2) may solve a technical challenge by defining ranges based on a type of an automobile listing broadcast, a type of neighborhood, and/or boundary condition of a neighborhood by analyzing whether the automotive listing data 102 may be associated with a particular kind of renter, a particular neighborhood, a temporal limitation, and/or through another criteria. (See also Paragraph Number [0134]). Paragraph Number [0180] teaches a criteria module 203 may process a criteria associated with an automotive listing data 102 including a description, a photograph, a video, a rental fee, a category, a vehicle make, a vehicle model, and/or a functional status. Paragraph Number [0206] teaches a user (e.g., a verified renter 706) may be able to enter rental details 607 through their mobile device (e.g., the renter device 505) including a desired make and/or model of vehicle, a number of passengers, a duration of the rental, a desired start and/or end time of the rental, a payment method (e.g., credit card, by mile, by hour), a color of the vehicle).
determining a presence of the user device associated with the person at a departure location at the date and time of travel; (Paragraph Number [0090] teaches the renter 114 of FIG. 1 may become an actual renter of the private vehicle 104 after securing a ride in the private vehicle 104 through their mobile phone (e.g., the renter device 505 of FIG. 5). Paragraph Number [0313] and FIG. 37A teach a ride request user interface view of a ride request being broadcast, according to one embodiment.  Particularly, the ride request user interface view 3750 shows the ride request, a renter device 3700, a renter location 3702, a ride locator map 3704, a ride time indicator 3706 and a ride details 3708.  A user (e.g., requester) of the dispatch server 100 of the vehicle renting network 142 may broadcast a request for a ride through an application (e.g., Fatdoor application) on the renter device 3700.  The renter (e.g., verified renter 706) may view the locations of registered users (e.g., drivers) within a threshold radial distance 119 of the renter's current location and/or claimed geospatial location(s) 700 on the ride locator map 3704.  The user may be able to see their location (e.g., renter location 3702) and/or the proximity of their location in relation to the drivers (e.g., registered drivers). Paragraph Number [0167] teaches a persistent clock 226 may enable the dispatch server 100 to determine a relative match between the persistent clock and a digital clock of the private vehicle 104 and/or mobile device 303. A matching module 210 may determine a relative match between a persistent clock associated with the dispatch server 100 and/or a digital clock of the private vehicle 104 and/or mobile device 303 to determine that the time stamp 510 associated with the creation date 508 and/or time of the automotive listing data 102 generated through the mobile device 303 and/or private vehicle 104 may be accurate and/or therefore trusted. Paragraph Number [0203] teaches the date/time indicator 600 may enable the user of the mobile device 303 to indicate the date and/or times that their vehicle is available to be rented.  In one embodiment, the date/time indicator 600 and/or the description entry field 606 may be included in the listing criteria 604).
automatically dispatching, the first vehicle, the first vehicle driving itself without human operation to the departure location (Paragraph Number [0090] teaches a private vehicle 104 is automatically dispatched in the geo-spatial vicinity of the geo-spatial location associated with the pick-up address of the renter 114 of FIG. 1 using a processor 120 and a memory 124. Paragraph Number [0123] teaches the private vehicle 104 may be a private vehicle (e.g., a self-driving vehicle, robot vehicle) that is a private vehicle capable of fulfilling the transportation capabilities of a traditional vehicle.  As a private vehicle, the private vehicle 104 may be capable of sensing its environment and navigating without human input).
wherein upon arriving at the first location, the user takes control of the first vehicle (Paragraph Number [00444] teaches an operator 301 of the vehicle may be dropped off wherever he/she wants and/or his/her vehicle may park itself at a location where parking space is abundant, as shown in FIGS. 1-46.  This may save the passenger's time and/or may also help solve parking space problems as the vehicle may park far away and come back when it is needed again. Paragraph Number [0458] teaches the private vehicle 104 may be an electric vehicle (discussed in FIG. 35).  The operator 301 of the vehicle may be able to be dropped off at their front door.  The private vehicle 104 may then head to the garage where it may neatly park itself over a wireless charging hotspot).
Abhyanker teaches receiving from a database linked to a user device associated with a person, a travel itinerary of the person that indicates a date and time of travel, a destination, personal preferences, or a combination thereof but does not explicitly teach that the reception of information occurs on distinct and separate devices where the devices are connected to a network which is taught by the following citations from Boskovic:
wherein the receiving from the database is separate from manual input by the user at the time of the receiving from the database (Paragraph Number [0079] teaches at 304, a service user may request the service, via the terminal, to create a trust network or the service may generate a blank trust network automatically with necessary management data such as identifier. Paragraph Number [0085] teaches the service may be configured to automatically monitor 504 the integrity of established TN's according to e.g. predetermined logic.  The logic may be general and applicable to all TN's or it may be TN-specific. Paragraph Number [0125] teaches the UI may be correspondingly updated and e.g. selection option for `date/time` may be shown.  The service may automatically, based on available real-time data such as time data, user location and/or history data as described hereinbefore, pre-determine at least part of a potential ride offer utilizing e.g. an associated proximity model).
Abhyanker teaches selecting a vehicle for a user based upon travel or itinerary conditions but does not explicitly teach the selection based upon expected terrain conditions which is taught by the following citations from Boskovic:
determining parking conditions of the destination at the date and time of travel (Paragraph Number [0024] teaches monitoring, preferably substantially in real-time fashion, a number of conditions such as occurrences of a number of various predetermined events and to send a related notification to a number of users and/or suggest a change in the associated scenario on the basis thereof.  For instance, traffic jams, traffic accidents, protests, parking situation, weather information, vehicle fuel or energy information, calendar data change, ride provider--related data, ride requestor--related data, flight schedule changes, public transportation schedule changes, private ride schedule changes, and/or any other events potentially affecting transportation of a number of users may be tracked in order to, for example, inform the associated user(s) and/or update or at least suggest update to the ride scenario or ride plan. Paragraph Number [0101] teaches external data input layer 1016 may provide other data such as map data or schedule data to the service. Dynamic data 1016 may include data input on demand, weather data, traffic data, parking availability data, etc. Matching engine 1006 may be configured to match requests with offers by taking the relevant data into account.  Monitoring entity 1008 may track a number of predetermined elements such as user locations, route navigation, environmental aspects such as traffic jams affecting the matching process and/or navigation on the basis of input data, for instance. (See also Paragraph Number [0110] and claim 8)).
automatically selecting a first vehicle from the inventory of vehicles for the user based on the …the parking conditions (Paragraph Number [0020] teaches a ride offer incorporating at least one element selected from the group consisting of: location of departure, destination location, desired date, desired time, desired date or time of arrival, desired date or time of departure, used vehicle details such as fuel or energy status or capacity, and used vehicle theoretical and/or current range. Paragraph Number [0024] teaches monitoring, preferably substantially in real-time fashion, a number of conditions such as occurrences of a number of various predetermined events and to send a related notification to a number of users and/or suggest a change in the associated scenario on the basis thereof.  For instance, traffic jams, traffic accidents, protests, parking situation, weather information, vehicle fuel or energy information, calendar data change, ride provider--related data, ride requestor--related data, flight schedule changes, public transportation schedule changes, private ride schedule changes, and/or any other events potentially affecting transportation of a number of users may be tracked in order to, for example, inform the associated user(s) and/or update or at least suggest update to the ride scenario or ride plan. Paragraph Number [0101] teaches external data input layer 1016 may provide other data such as map data or schedule data to the service. Dynamic data 1016 may include data input on demand, weather data, traffic data, parking availability data, etc. Matching engine 1006 may be configured to match requests with offers by taking the relevant data into account.  Monitoring entity 1008 may track a number of predetermined elements such as user locations, route navigation, environmental aspects such as traffic jams affecting the matching process and/or navigation on the basis of input data, for instance. (See also Paragraph Number [0110] and claim 8)).
the first vehicle further selected based on determining a vehicle … suited for the user based on the … parking conditions (Paragraph Number [0020] teaches a ride offer incorporating at least one element selected from the group consisting of: location of departure, destination location, desired date, desired time, desired date or time of arrival, desired date or time of departure, used vehicle details such as fuel or energy status or capacity, and used vehicle theoretical and/or current range. Paragraph Number [0024] teaches monitoring, preferably substantially in real-time fashion, a number of conditions such as occurrences of a number of various predetermined events and to send a related notification to a number of users and/or suggest a change in the associated scenario on the basis thereof.  For instance, traffic jams, traffic accidents, protests, parking situation, weather information, vehicle fuel or energy information, calendar data change, ride provider--related data, ride requestor--related data, flight schedule changes, public transportation schedule changes, private ride schedule changes, and/or any other events potentially affecting transportation of a number of users may be tracked in order to, for example, inform the associated user(s) and/or update or at least suggest update to the ride scenario or ride plan. Paragraph Number [0101] teaches external data input layer 1016 may provide other data such as map data or schedule data to the service. Dynamic data 1016 may include data input on demand, weather data, traffic data, parking availability data, etc. Matching engine 1006 may be configured to match requests with offers by taking the relevant data into account.  Monitoring entity 1008 may track a number of predetermined elements such as user locations, route navigation, environmental aspects such as traffic jams affecting the matching process and/or navigation on the basis of input data, for instance. (See also Paragraph Number [0110] and claim 8)).
Both Abhyanker and Boskovic are directed to ride-sharing and vehicle management. Abhyanker discloses a plurality of ride-sharing vehicles and a computer that determines need of ride-sharing users and presents a vehicle that meets the needs of the users. Boskovic improves upon Abhyanker by teaching utilizing multiple devices that allow for input by users that are physically remote from the system and determining vehicle selection based upon terrain conditions. One of ordinary skill in the art would be motivated to further include utilizing multiple devices that allow for input by users that are physically remote from the system and determining vehicle selection based upon terrain conditions, to efficiently include communicate between users and drivers of the system when they are still physically separate and providing for appropriate vehicles based upon necessary conditions.	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system and method of a plurality of ride-sharing vehicles and a computer that determines need of ride-sharing users and presents a vehicle that meets the needs of the users in Abhyanker to further utilize utilizing multiple devices that allow for input by users that are physically remote from the system and determining vehicle selection based upon terrain conditions as disclosed in Boskovic, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 9, the claim limitations of the method are substantially similar to the limitations found in claim 1 and are rejected for the same reasons set forth in regard to claim 1.
As per claim 17, Abhyanker teaches:
A system comprising: one or more processors; and computer-readable storage media configured to store instructions that, in response to being executed by the one or more processors, cause the system to perform operations, the operations comprising: (Paragraph Number [0090] teaches a private vehicle 104 is automatically dispatched in the geo-spatial vicinity of the geo-spatial location associated with the pick-up address of the renter 114 of FIG. 1 using a processor 120 and a memory 124).
analyzing vehicular use patterns of a geographic area determining an inventory of vehicles for the geographic area based on the vehicular use patterns (Paragraph Number [0170] teaches a discovery module 244 may track the modified content through the ride request system (e.g., part of the vehicle renting network 142). A reputation module 248 may determine an editing credibility of the verified renter (e.g., the user of FIG. 1 as described as the verified renter 706 in FIG. 7) based on an edit history of the verified renter (e.g., the user of FIG. 1 as described as the verified renter 706 in FIG. 7) and/or a community contribution validation of the verified renter (e.g., the user of FIG. 1 as described as the verified renter 706 in FIG. 7) by other users of the ride request system (e.g., part of the vehicle renting network 142). Paragraph Number [0352] teaches the set of private-car renter user addresses each associated with the resident name may be prepopulated as the set of user profiles in the threshold radial distance 119 from the claimed geospatial location 700 of the verified renter 706 of the dispatch server 100 in a ride request system communicatively coupled with the dispatch server 100.  The verified renter 706 may be permitted to modify content in each of the set of user profiles.  The modified content may be tracked through the ride request system. (See also Paragraph Numbers [0371], [0478], [0494], and [0513])).
The remainder of the claim limitations are substantially similar to the limitations found in claim 1 and are rejected for the same reasons set forth in regard to claim 1.
As per claims 4 and 26, the combination of Abhyanker and Boskovic teaches each of the limitations of claims 1 and 17 respectively.
In addition, Abhyanker teaches:
wherein the operations further comprise: obtaining a second travel itinerary of the user at a second time and at a second location, the obtaining including determining one or more factors selected from a group of factors, the group of factors including: weather, an itinerary, a planned destination, a planned event, a number of occupants, a cargo type, a cargo amount, a preference of the person, a planned area of travel, gas prices, traffic patterns, road types, and road conditions. (Paragraph Number [0559] teaches the renter 114 may be able to tap a "Fare Estimate" option after they have set their pickup location and enter their destination address.  After entering the destination address, the renter 114 may be given a fare estimate. Fares may vary due to traffic, weather, and other factors. Paragraph Number [0323] teaches the vehicle scheduler module 3910 may include a shuttle scheduler module 3912 (e.g., when private vehicle 104 are multiple-passenger transit vehicles) and/or use information associated with the position of a private vehicle 104 (e.g., from the vehicle positioning module 3914), a request (e.g., a request from a prospective renter communicated using a schedule view 4106 of the renter device 505 of FIG. 41), a shared attribute of prospective renters (e.g., a geographic preference, a time-frame to transact preference, a cultural trait, a commute-time preference, a number of dependents, and/or an educational quality preference communicated by prospective renters using the search view 4100 of the renter device 505 of FIG. 41) and/or the location of a property (e.g., based on data communicated by the pick-up address database 3906 of the destination property module 3904) to publish a route and/or private vehicle 104 schedule, a name of an operator of a private vehicle 104 and/or an agenda (e.g., an agenda having a timing, a location, and/or a destination information, etc.) to prospective renters. Paragraph Number [0344] teaches the users of the ride request system may be able to set their own payment standards (e.g., by bidding for rides, by setting a flat rate by destination, by paying by mile, by time, by amount of energy (e.g., gas) used)).
As per claims 5 and 13, the combination of Abhyanker and Boskovic teaches each of the limitations of claims 1 and 9 respectively.
In addition, Abhyanker teaches:
wherein the operations further comprise: determining the inventory of vehicles based on one or more factors selected from a group of factors that includes: climate of the first location, commonly used makes and models of vehicles at the departure location, terrain of the first location, vehicle usage patterns of persons who use vehicles from the inventory of vehicles, typical road conditions at the departure location, common road size at the departure location, common road type at the departure location, parking situations at the departure location, and demand potential at the departure location (Paragraph Number [0559] teaches the renter 114 may be able to tap a "Fare Estimate" option after they have set their pickup location and enter their destination address.  After entering the destination address, the renter 114 may be given a fare estimate. Fares may vary due to traffic, weather, and other factors. Paragraph Number [0323] teaches the vehicle scheduler module 3910 may include a shuttle scheduler module 3912 (e.g., when private vehicle 104 are multiple-passenger transit vehicles) and/or use information associated with the position of a private vehicle 104 (e.g., from the vehicle positioning module 3914), a request (e.g., a request from a prospective renter communicated using a schedule view 4106 of the renter device 505 of FIG. 41), a shared attribute of prospective renters (e.g., a geographic preference, a time-frame to transact preference, a cultural trait, a commute-time preference, a number of dependents, and/or an educational quality preference communicated by prospective renters using the search view 4100 of the renter device 505 of FIG. 41) and/or the location of a property (e.g., based on data communicated by the pick-up address database 3906 of the destination property module 3904) to publish a route and/or private vehicle 104 schedule, a name of an operator of a private vehicle 104 and/or an agenda (e.g., an agenda having a timing, a location, and/or a destination information, etc.) to prospective renters. Paragraph Number [0344] teaches the users of the ride request system may be able to set their own payment standards (e.g., by bidding for rides, by setting a flat rate by destination, by paying by mile, by time, by amount of energy (e.g., gas) used). Paragraph Number [0140] teaches the radial distribution module 140 can adapt to workload changes based on number of requests of processing simultaneous and/or concurrent requests associated with automotive listing data 102 by provisioning and deprovisioning resources in an autonomic manner, such that at each point in time the available resources match the current demand as closely as possible).
As per claims 7, 15, and 30, the combination of Abhyanker and Boskovic teaches each of the limitations of claims 1, 9, and 17 respectively.
In addition, Abhyanker teaches:
wherein the operations further comprise modify the inventory of vehicles based on usage patterns of the inventory of vehicles. (Paragraph Number [0170] teaches a discovery module 244 may track the modified content through the ride request system (e.g., part of the vehicle renting network 142). A reputation module 248 may determine an editing credibility of the verified renter (e.g., the user of FIG. 1 as described as the verified renter 706 in FIG. 7) based on an edit history of the verified renter (e.g., the user of FIG. 1 as described as the verified renter 706 in FIG. 7) and/or a community contribution validation of the verified renter (e.g., the user of FIG. 1 as described as the verified renter 706 in FIG. 7) by other users of the ride request system (e.g., part of the vehicle renting network 142). Paragraph Number [0352] teaches the set of private-car renter user addresses each associated with the resident name may be prepopulated as the set of user profiles in the threshold radial distance 119 from the claimed geospatial location 700 of the verified renter 706 of the dispatch server 100 in a ride request system communicatively coupled with the dispatch server 100.  The verified renter 706 may be permitted to modify content in each of the set of user profiles.  The modified content may be tracked through the ride request system. (See also Paragraph Numbers [0371], [0478], [0494], and [0513])).
As per claims 16, 23, and 27 the combination of Abhyanker and Boskovic teaches each of the limitations of claims 9, 1, and 26 and 17 respectively.
In addition, Abhyanker teaches:
further comprising: obtaining a second itinerary of the user at a second time and at a second location (Paragraph Number [0283] teaches a first user ID with the verified registered user (e.g., the verified registered user 1810 of FIG. 18A-B, the verified registered user 1810 of FIG. 21) and a second user ID may be applied to the different registered user.  The verified registered user (e.g., the verified registered user 1810 of FIG. 18A-B, the verified registered user 1810 of FIG. 21) with the different registered user may be connected with each other through at least one of a geo-positioning data associated with the first user ID and the second user ID. Paragraph Number [0093] teaches the message may include an estimated time of arrival of the private vehicle 104 to the geo-spatial location, an identifier of an operator 301 (e.g., a driver, an owner, a proprietor, a leasee, a leasor) of the private vehicle 104, and/or an estimated time to a destination address associated with a real property address to where the renter 114 of FIG. 1 wishes to travel to from the geo-spatial location associated with the pick-up address of the renter 114 of FIG. 1. Paragraph Number [0137] teaches the radial distribution module 140 (e.g., that applies the radial algorithm 240 of FIG. 2 using a series of modules working in concert as described in FIG. 2) may be able to verify the reliability of geospatial coordinates, time stamps, and user information associated with the private vehicle 104 and/or mobile device).
automatically selecting a second vehicle from the inventory of vehicles based on the second itinerary, the second vehicle being a different vehicle make and model than the first vehicle and selected based on determining the second vehicle is better suited for a second travel itinerary (Paragraph Number [0283] teaches a first user ID with the verified registered user (e.g., the verified registered user 1810 of FIG. 18A-B, the verified registered user 1810 of FIG. 21) and a second user ID may be applied to the different registered user.  The verified registered user (e.g., the verified registered user 1810 of FIG. 18A-B, the verified registered user 1810 of FIG. 21) with the different registered user may be connected with each other through at least one of a geo-positioning data associated with the first user ID and the second user ID. Paragraph Number [0522] teaches a requestor of a private vehicle may request that they be picked up and dropped off at a particular location at a certain time (e.g., as soon as possible, 10 minutes, 30 minutes, 1 hour) for a given budget through their mobile phone.  The requestor may place a budget of what amount they can afford to pay for a ride through an OiaCab their mobile device. The requestor may enter a dollar amount that is greater than the base driving cost (e.g., in one embodiment this may be the minimum price the requestor can enter).  The requestor may then submit their request, and get notified how many private cars were notified.  Within 5 minutes (e.g., or a similar threshold minimum time), they may get notified that a peer-to-peer car is on their way if their bid is accepted. Paragraph Number [0133] teaches radial distribution module 140 (e.g., that applies the radial algorithm 240 of FIG. 2 using a series of modules working in concert as described in FIG. 2) may solve a technical challenge by defining ranges based on a type of an automobile listing broadcast, a type of neighborhood, and/or boundary condition of a neighborhood by analyzing whether the automotive listing data 102 may be associated with a particular kind of renter, a particular neighborhood, a temporal limitation, and/or through another criteria. (See also Paragraph Number [0134]). Paragraph Number [0180] teaches a criteria module 203 may process a criteria associated with an automotive listing data 102 including a description, a photograph, a video, a rental fee, a category, a vehicle make, a vehicle model, and/or a functional status. Paragraph Number [0206] teaches a user (e.g., a verified renter 706) may be able to enter rental details 607 through their mobile device (e.g., the renter device 505) including a desired make and/or model of vehicle, a number of passengers, a duration of the rental, a desired start and/or end time of the rental, a payment method (e.g., credit card, by mile, by hour), a color of the vehicle).
and dispatching the second vehicle, the second vehicle driving itself without human operation, wherein upon arriving at the second location, the user takes control of the second vehicle (Paragraph Number [0090] teaches a private vehicle 104 is automatically dispatched in the geo-spatial vicinity of the geo-spatial location associated with the pick-up address of the renter 114 of FIG. 1 using a processor 120 and a memory 124. Paragraph Number [0123] teaches the private vehicle 104 may be a private vehicle (e.g., a self-driving vehicle, robot vehicle) that is a private vehicle capable of fulfilling the transportation capabilities of a traditional vehicle.  As a private vehicle, the private vehicle 104 may be capable of sensing its environment and navigating without human input).
As per claims 18 and 29, the combination of Abhyanker and Boskovic teaches each of the limitations of claim 17.
In addition, Abhyanker teaches:
wherein the vehicular use patterns include four or more factors selected from a group of factors that includes: climate of the geographic area, commonly used vehicles in the geographic area, terrain of the geographic area, vehicle usage patterns of users who use the vehicles, typical road conditions in the geographic area, common road size in the geographic area, common road type in the geographic area, parking situations of the geographic area, and demand potential of the geographic area. (Paragraph Number [0559] teaches the renter 114 may be able to tap a "Fare Estimate" option after they have set their pickup location and enter their destination address.  After entering the destination address, the renter 114 may be given a fare estimate. Fares may vary due to traffic, weather, and other factors. Paragraph Number [0323] teaches the vehicle scheduler module 3910 may include a shuttle scheduler module 3912 (e.g., when private vehicle 104 are multiple-passenger transit vehicles) and/or use information associated with the position of a private vehicle 104 (e.g., from the vehicle positioning module 3914), a request (e.g., a request from a prospective renter communicated using a schedule view 4106 of the renter device 505 of FIG. 41), a shared attribute of prospective renters (e.g., a geographic preference, a time-frame to transact preference, a cultural trait, a commute-time preference, a number of dependents, and/or an educational quality preference communicated by prospective renters using the search view 4100 of the renter device 505 of FIG. 41) and/or the location of a property (e.g., based on data communicated by the pick-up address database 3906 of the destination property module 3904) to publish a route and/or private vehicle 104 schedule, a name of an operator of a private vehicle 104 and/or an agenda (e.g., an agenda having a timing, a location, and/or a destination information, etc.) to prospective renters. Paragraph Number [0344] teaches the users of the ride request system may be able to set their own payment standards (e.g., by bidding for rides, by setting a flat rate by destination, by paying by mile, by time, by amount of energy (e.g., gas) used). Paragraph Number [0140] teaches the radial distribution module 140 can adapt to workload changes based on number of requests of processing simultaneous and/or concurrent requests associated with automotive listing data 102 by provisioning and deprovisioning resources in an autonomic manner, such that at each point in time the available resources match the current demand as closely as possible).
As per claims 22, 24, and 28 the combination of Abhyanker and Boskovic teaches each of the limitations of claims 17, 1, and 9 respectively.
wherein obtaining the first transportation need of the user further comprises: determining a travel inventory of the user, the travel inventory including a reservation of the person, a ticket purchase by the user, a date of travel, a destination, a destination type, a time of travel to the destination; a personal transportation preference, activities conducted at the destination or a combination thereof. (Paragraph Number [0559] teaches the renter 114 may be able to tap a "Fare Estimate" option after they have set their pickup location and enter their destination address.  After entering the destination address, the renter 114 may be given a fare estimate. Fares may vary due to traffic, weather, and other factors. Paragraph Number [0323] teaches the vehicle scheduler module 3910 may include a shuttle scheduler module 3912 (e.g., when private vehicle 104 are multiple-passenger transit vehicles) and/or use information associated with the position of a private vehicle 104 (e.g., from the vehicle positioning module 3914), a request (e.g., a request from a prospective renter communicated using a schedule view 4106 of the renter device 505 of FIG. 41), a shared attribute of prospective renters (e.g., a geographic preference, a time-frame to transact preference, a cultural trait, a commute-time preference, a number of dependents, and/or an educational quality preference communicated by prospective renters using the search view 4100 of the renter device 505 of FIG. 41) and/or the location of a property (e.g., based on data communicated by the pick-up address database 3906 of the destination property module 3904) to publish a route and/or private vehicle 104 schedule, a name of an operator of a private vehicle 104 and/or an agenda (e.g., an agenda having a timing, a location, and/or a destination information, etc.) to prospective renters
As per claims 25, 31, and 31 the combination of Abhyanker and Boskovic teaches each of the limitations of claims 1, 9, and 17 respectively.
wherein the parking conditions include parking situations (Paragraph Number [0024] teaches monitoring, preferably substantially in real-time fashion, a number of conditions such as occurrences of a number of various predetermined events and to send a related notification to a number of users and/or suggest a change in the associated scenario on the basis thereof.  For instance, traffic jams, traffic accidents, protests, parking situation, weather information, vehicle fuel or energy information, calendar data change, ride provider--related data, ride requestor--related data, flight schedule changes, public transportation schedule changes, private ride schedule changes, and/or any other events potentially affecting transportation of a number of users may be tracked in order to, for example, inform the associated user(s) and/or update or at least suggest update to the ride scenario or ride plan. Paragraph Number [0101] teaches external data input layer 1016 may provide other data such as map data or schedule data to the service. Dynamic data 1016 may include data input on demand, weather data, traffic data, parking availability data, etc. Matching engine 1006 may be configured to match requests with offers by taking the relevant data into account.  Monitoring entity 1008 may track a number of predetermined elements such as user locations, route navigation, environmental aspects such as traffic jams affecting the matching process and/or navigation on the basis of input data, for instance. (See also Paragraph Number [0110] and claim 8)).
A person of ordinary skill in the art would be motivated to combine these two references for the same reasons put forth in regard to claim 1

Response to Arguments
Applicant’s arguments filed 3/9/2021 have been fully considered but they are moot/not persuasive in regard to the new grounds of rejection presented above.
Applicant argues that the previously cited references do not teach the newly amended portions including the new limitations recited by the independent claims. (See Applicant’s Remarks, 3/9/2021, pgs. 12-14). Examiner notes that this agreement is moot in light of the new grounds of rejection presented above. New citations from the Boskovic reference has been applied to the newly presented claim limitations as indicated in the above in the 35 USC 103 rejection. As such, Applicant’s arguments have been rendered moot. In response to Applicant’s arguments, Examiner directs Applicant to review the new citations provided in the New 35 USC 103 rejection presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H DIVELBISS whose telephone number is (571)270-0166.  The examiner can normally be reached on 7:30 am - 6:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. H. D./
Examiner, Art Unit 3624
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624